Amalia Rodriguez-Mendoza
     Travis County District Clerk
     Travis County Courthouse Complex
     P.O. Box 1748
     Austin, Texas 78767

                                              03-14-00662-CV
January 7, 2015


Mr. Jeffrey D. Kyle
Third Court of Appeals
P.O. BOX 12547
Austin, Texas 78711-2547

Dear Mr. Kyle;

Re: D-1-GN-13-004148

A clerk’s record in cause number D-1-GN-13-004148 BENNY J. WILLIAMS AND GLORIA ANN
QUIROZ VS JAMES R. COLLEY, ET AL, was due in your office on DECEMBER 19, 2014 and I
have made several attempts to make contact with Mr. John F. Campbell regarding Appeal and as
of today payment has not been paid in our office.

If you have any question please contact me at (512) 854-5880.


Thank you,

Sincerely,

Patsy Ybarra
Deputy Court Clerk,
(512) 854-5880

cc: Court file




  Administrative Offices   Civil and Family Division      Criminal Division          Jury Office
     (512) 854-9457             (512) 854-9457              (512) 854-9420         (512) 854-9669
     fax: 854-4744              fax: 854-9549               fax: 854-4566          fax: 854-4457